SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

182
CA 12-01501
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


VELOCITY INVESTMENTS, LLC, PLAINTIFF-RESPONDENT,

                     V                                              ORDER

EVE MARIE COCINA, DEFENDANT-APPELLANT.


LAW OFFICES OF KENNETH HILLER, PLLC, AMHERST (SETH J. ANDREWS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MALEN & ASSOCIATES, P.C., WESTBURY (ADAM HUGHES OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Patrick
H. NeMoyer, J.), entered August 10, 2011. The order granted in part
the motion of defendant for attorneys’ fees, costs and disbursements.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on April 8, 2013, and filed in the Erie
County Clerk’s Office on April 24, 2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   July 19, 2013                           Frances E. Cafarell
                                                   Clerk of the Court